DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of October 21, 2020.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a lack of compression stroke. 


Claim Objections

Claim 18 is objected to because of the following informalities:    

Claim 18, Line 3 should be corrected to “…second external compression engine”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the exhaust passageways, which lacks antecedent basis since Claim 13 introduces them as at least one exhaust port. 

Claim 16 is rejected by virtue of its dependence on Claim 15.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowther (US 4215659).

With regards to Claim 1:

Lowther (Figures 4, 5, 7, 8) discloses an external compression engine system comprising:

an external compression engine (engine 12, Figure 8) configured to operate without a compression stroke (see Claim 8: “operating said internal combustion engine with a 2-stroke cycle consisting of a power stroke and an exhaust without an intake or compression stroke and carrying out said fuel and air feeding steps during a first portion of said power stroke”) within a combustion chamber thereof (engine 12 is an internal combustion engine, so the combustion chamber is within the cylinder); and

at least one source of pressurized intake gas (compressed air storage tank 32, compressions 16, 18, Figure 8), each of the at least one sources of pressurized intake gas configured to be placed in selective fluid communication with the combustion chamber of the external compression engine (via compressed air injectors 28, see Col. 6, Lines 14+).

With regards to Claim 6:

Lowther discloses the at least one source of pressurized intake gas includes a first compressor (compression 16, Figure 8) and a storage tank (storage tank 32, Figure 8), wherein the combustion chamber of the external compression engine is selectively placed in fluid communication with one of the first compressor or the storage tank (via compressed air injectors 28, see Col. 6, Lines 14+).

With regards to Claim 7:

Lowther discloses a second compressor (compressor 18, Figure 8) configured to supply pressurized intake gas to the storage tank.

With regards to Claim 8:

Lowther discloses placing the combustion chamber of the external compression engine in fluid communication with the storage tank results in a power boost to the external compression engine (this is functional language and imparts no additional structure to the claim – Lowther discloses the internal combustion engine 12 in fluid communication with the storage tank 32, which would result in a power boast to the engine since it would be partially driven by the compressed air).


Claims 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (KR 20110109510).

With regards to Claim 13:

Ha discloses an external compression engine (Figures 2 – 5) configured to operate in the absence of a compression stroke (see English translation: “Accordingly, the present applicant has developed a three-stroke engine that can obtain a high output while having a lower fuel consumption than a four-stroke engine, and can obtain the output of the crankshaft without a compression stroke”), the external compression engine comprising:

an engine housing having a piston cylinder (cylinder 10) formed therein, the piston cylinder extending axially from a first end (end near gear 97) to a second end (end near gear 95);

a piston (piston 20) reciprocatingly disposed within the piston cylinder;

at least one intake valve (intake valve 70) disposed in the engine housing adjacent the first end of the piston cylinder, each of the at least one intake valves selectively allowing for intake gas to enter the piston cylinder (see English translation: “the intake valve 70 is opened in the state where the piston 20 is located at the top dead center of the cylinder 10 to inhale the fuel through the inlet 13”); and

at least one exhaust port (exhaust ports 17) formed in the engine housing adjacent the second end of the piston cylinder, each of the at least one exhaust ports selectively allowing for exhaust gas formed within the piston cylinder to exit the piston cylinder based on an axial position of the piston within the piston cylinder (see Figures 2 – 5 and English translation: “since there is no compression stroke, energy consumed in the compression stroke can be reduced, and an auxiliary exhaust port 17 for naturally exhausting combustion gas generated by the explosion stroke can be provided to reduce energy consumption even during the exhaust stroke”).

With regards to Claim 14:

Ha discloses each of the intake valves includes a poppet valve (valve 70 with valve body 71 and cam 101) disposed within an intake passageway (intake 13).

With regards to Claim 15:

Ha discloses each of the exhaust passageways exhaust ports 17) is formed in a circumferential side surface of the piston cylinder (as seen in Figures 2 – 5).

With regards to Claim 16:

Ha discloses an exhaust stroke of the piston occurs symmetrically relative to a bottom dead center position of the piston within the piston cylinder (see Figure and English translation: “As shown in FIG. 5, after the explosion stroke, the piston 20 is located at the bottom dead center of the cylinder 10, and the exhaust stroke is started and burned with a pair of auxiliary exhaust ports 17 provided on both sides of the lower part of the cylinder 10. The gas is released naturally”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 4215659) in view of Goto et al. (hereafter “Goto” – US 5119795).

With regards to Claim 2:

Lowther discloses the at least one source of pressurized intake gas is a first compressor (compressor 16), wherein an intercooler (cooler 34) is disposed downstream of the first compressor with respect to a flow of the pressurized intake gas, but does not explicitly disclose a bypass flow path is configured to selectively bypass the intercooler with respect to the flow of the pressurized intake gas. Goto (Figure 1) teaches an internal combustion engine with a first compressor (3) and an intercooler (4). Goto further teaches a bypass flow path (bypass path 9) is configured to selectively bypass the intercooler with respect to the flow of the pressurized intake gas (Col. 8, Lines 35+). When intake air is too cold, engine efficiency suffers. As such, it would have been obvious to one of ordinary skill in the art to modify the system of Lowther by adding a bypass path of the intercooler in order to bypass cooling during lower loads scenarios and in order to prevent adverse engine efficiency due to excessively cold intake air. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 4215659) in view of Wagner (US 4124978).

With regards to Claims 3 and 4:

Lowther disclose the at least one source of pressurized intake gas is a first compressor (compressor 16), but does not explicitly disclose the external compression engine does not have a fixed mechanical relationship with the first compressor and wherein the external compression engine is configured to drive a generator, and wherein power generated within the generator is transferred to an electrical motor configured to drive the first compressor. Wagner (Figure 1) teaches an external compression engine (10) including a compressor (23) and storage tank (15, 18). Wagner further teaches that the external compression engine does not have a fixed mechanical relationship with the first compressor because the external compression engine is configured to drive a generator (generator 25, via transmission 24), and wherein power generated within the generator is transferred to an electrical motor (motor 22) configured to drive the first compressor (see Figure 1, and Col. 3, Lines 51+). The configuration of Wagner allows for the generator to store electricity in a battery (11) and run the compressor to store compressed air even when the engine itself is not running, thus ensuring adequate air capacity is available at startup. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Lowther by replacing the direct shaft connection between the engine and compressors with a generator, battery, and motor configuration as shown in Wagner to yield the predictable benefits described above. 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 4215659) in view of Nagar et al. (hereafter “Nagar” – US 2014/0373815).

With regards to Claims 3 and 5:

Lowther disclose the at least one source of pressurized intake gas is a first compressor (compressor 16), but does not explicitly disclose the external compression engine does not have a fixed mechanical relationship with the first compressor and wherein a mechanical continuously variable transmission mechanically couples the first compressor to the external compression engine. Nagar (Figure 2) teaches an internal combustion engine (49) with a compressor (110) that does not have a fixed mechanical relationship with the first compressor and wherein a mechanical continuously variable transmission mechanically couples the first compressor to the external compression engine (see CVT 111 and Paragraph 23: “the supercharger 110 is coupled by a drive mechanism 111 to a crankshaft to be driven thereby. The drive mechanism 111 can comprise a stepwise transmission, or continuously variable transmission (CVT), device, in which cases, charge air flow can be varied by varying the speed of the supercharger 110 in response to a speed control signal provided to the drive mechanism”). A variable speed allows for precise automatic operation (Paragraph 24) that allows for the compressor to deliver air flow to meet varying load requirements (Paragraph 23). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Lowther by replacing the direct shaft connection to the compressors with a CVT in order to yield the predictable benefits described above. 


Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 4215659) in view of Jin (CN 104373246).

With regards to Claim 9:

Lowther does not explicitly disclose the at least one source of pressurized intake gas is a liquid oxygen storage tank configured to store a quantity of liquid oxygen, and wherein the external compression engine system further comprises at least one heat exchanger disposed between the liquid oxygen storage tank and the external compression engine, wherein each of the at least one heat exchangers is configured to heat the liquid oxygen to vaporize the liquid oxygen prior to entry into the external compression engine. Jin (Figure 5) teaches a similar internal combustion engine including a cylinder (1), piston (2), and a pressurized intake gas which is a liquid oxygen storage tank (liquid oxygen storage tank 3) configured to store a quantity of liquid oxygen (see English translation), and wherein the external compression engine system further comprises at least one heat exchanger (heat exchanger 4) disposed between the liquid oxygen storage tank and the external compression engine, wherein each of the at least one heat exchangers is configured to heat the liquid oxygen to vaporize the liquid oxygen prior to entry into the external compression engine (heat exchanger 4 receives exhaust gas of the internal combustion engine from exhaust port 9, the heat from the exhaust gas is used to vaporize the liquid oxygen prior to it being injected into the internal combustion engine, see English translation). Given the teachings of Jin, it would have been obvious to one of ordinary skill in the art to modify the system of Lowther by utilizing oxygen as the oxidant in combustion for a cleaner combustion process, storing the oxygen in liquid form to minimize the storage volume, and vaporize the liquid oxygen prior to injection via a heat exchanger in order to reduce temperature gradients in the cylinder which could cause damage to the cylinder. 

With regards to Claim 11:

The Lowther modification of Claim 9 teaches the at least one heat exchanger is in heat exchange relationship with exhaust gases exiting the external compression engine (see Figure 5 of Jin, heat exchanger 4 receives exhaust gas of the internal combustion engine from exhaust port 9, the heat from the exhaust gas is used to vaporize the liquid oxygen prior to it being injected into the internal combustion engine, see English translation).

With regards to Claim 12:

The Lowther modification of Claim 9 teaches a valve controls the flow of the exhaust gases through the at least one heat exchanger (see valve 7 in exhaust port 9 of Jin).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 4215659) in view of Jin (CN 104373246), further in view of Lee (KR 20110064054).

With regards to Claim 10:

The Lowther modification of Claim 9 does not explicitly teach the at least one heat exchanger is in heat exchange relationship with a coolant used to cool the external compression engine. Lee (Figure 3) teaches an internal combustion engine (10) receiving an oxidant composed to liquid oxygen (see English translation: “At this time, the air supplied may utilize air in the atmosphere, but may also supply pure oxygen using liquid oxygen or use various gases”). The oxygen is directed into a heat exchanger (30) that is in heat exchange relationship with a coolant (coolant 80) used to cool the engine. Motivation is provided in Jin as to why the use of liquid oxygen is advantageous. Lee further teaches that “if the air supplied is too cold, there will be a time lag for ignition, which will reduce the engine's efficiency” (see English translation). As such, given the teachings of Lee, it would have been obvious to one of ordinary skill in the art to modify the system of Lowther as modified in Claim 9 to exchange heat between engine coolant and the liquid oxygen in order to heat the oxygen in order to raise the oxygen to a temperature appropriate for optimize engine efficiency. 


Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2021/0231111) in view of Maeng (KR 101354163).

With regards to Claim 17:

Cole discloses an external compression engine system (Figure 5A, 6A) comprising:

at least one source of pressurized intake gas (compressed gas source 104);

a first external compression engine (engine module 114) in selective fluid communication with each of the at least one sources of pressurized intake gas (via spool valves 600A);

a second external compression engine (engine module 116) in selective fluid communication with each of the at least one sources of pressurized intake gas (via spool valves 600A);

a first propeller shaft (crankshaft 220A) coupled to one or both of the first external compression engine and the second external compression engine.

Cole does not explicitly disclose that the first propeller shaft is selectively mechanically coupled to one or both of the first external compression engine and the second external compression engine. Maeng (Figures 2, 3) teaches a piston/cylinder engine including a connecting rod (120), a crankshaft (20), and a clutch (131, 132) formed on the crank pin (22) that allows for the connecting rod to selectively couple to the crankshaft (see English translation, see also other forms of clutches in Figures 10, 11). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Cole by adding the clutches shown in Maeng in order to engage and disengage individual pistons so as to better control engine output. 

With regards to Claim 18:

The Cole modification of Claim 17 teaches a manifold conduit fluidly couples each of the at least one sources of pressurized intake gas to the first external compression engine and the second external compression (via spool valves 600A, see Figures 5A, 6A of Cole).

With regards to Claim 20:

The Cole modification of Claim 17 teaches a second propeller shaft (crankshaft 220B, Figures 5A, 6A of Cole), wherein the first propeller shaft is selectively mechanically coupled to the first external compression engine and the second propeller shaft is selectively mechanically coupled to the second external compression engine (as seen in Figures 5A, 6A of Cole, with selectivity from clutches taught by Maeng).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2021/0231111) in view of Maeng (KR 101354163), further in view of Delano (US 4478304).

With regards to Claim 19:

The Cole modification of Claim 17 does not explicitly teach the at least one source of pressurized intake gas includes a plurality of the sources of pressurized intake gas. Delano (Figure 3) teaches a compressed air powered engine including includes a plurality of the sources of pressurized intake gas (high-pressure tanks 26). Having a plurality of tanks increases capacity of high-pressure gas and increases system operational availability. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of more tanks, all feeding a common intake line, would yield the predictable benefit of storing more high-pressure gas such that the engine would operate for a longer period of time. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Bland (US 4817388) – see Figure 1, external compressor 18, cooler 19, engine 10.

Ha Sang-sik (KR 20100007406) – see English translation: “an internal combustion engine without a compression stroke”, see also exhaust ports 8 on opposite ends of intake ports 1. 

Negre et al. (US 2013/0239563) – see Figure 8, engine 1, compressor 19, storage tank 12, no compression stroke, see Paragraphs 99 – 101. 

Tang (CN 109488452) – see abstract: “an ignition type two stroke internal combustion engine without compression stroke of the internal combustion engine without compression stroke, saves a lot of energy of compressed gas to be consumed, and cancels the traditional combustion chamber so that the exhaust gas can more completely”.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, July 11, 2022